Citation Nr: 0106088	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance or at the housebound 
rate.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.








WITNESSES AT HEARING ON APPEAL

The veteran and his mother and brother



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's sole service-connected disability is post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling.  He also has been assigned a total compensation 
rating based on individual unemployability (TDIU).  

3.  The service-connected PTSD is not shown to be so 
disabling as to render the veteran unable to care for his 
daily personal needs or to protect himself from the hazards 
and dangers of daily living without the assistance from 
others.  

4.  The service-connected PTSD is not shown to be so 
disabling as to substantially confine the veteran to his 
dwelling or its immediate premises.  



CONCLUSION OF LAW

The criteria for the assignment special monthly compensation 
based of the need for regular aid and attendance or at the 
housebound rate are not met.  38 U.S.C.A. §§ 1114, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 3.352 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As a result of this change, the VA has an added duty to 
assist the veteran by conducting further review and 
development consistent with the newly amended statutes.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to support his 
claim, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claim.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Here, in this case, the Board finds that VA has fulfilled its 
duty to assist.  The Board is satisfied that all relevant 
evidence has been obtained regarding this claim and that the 
veteran has been properly advised of the evidence needed to 
support the claim.  No other outstanding medical records to 
support the claim have been identified in the submitted 
statements or at the time of the recent hearing at the RO.  

Furthermore, the Board notes that the veteran has been 
afforded a VA examination that facilitates evaluation of the 
severity of the veteran's service-connected PTSD so as to 
fully assess the veteran's claim for special monthly 
compensation benefits.  

In this regard, the Board notes that evidence on file 
includes medical records, reports of examination of the 
veteran, statements, and a transcript of his recent hearing.  
Furthermore, the veteran has not contended that there are 
additional pertinent records that could be obtained.  In 
these circumstances, the Board is satisfied that the duty to 
assist the veteran in the development of his claim has been 
satisfied.  

Under applicable law, special monthly compensation is payable 
where a veteran suffers from service-connected disability 
which renders him permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 1991 & Supp. 2000); 38 C.F.R. § 3.350(b) 
(2000).  

In determining the need for regular aid and attendance, 
consideration will be given to the inability of the veteran 
to dress or undress himself, or to keep himself clean; 
frequent need of adjustment of any prosthetic which by reason 
of the disability cannot be done without aid; inability of 
the veteran to feed himself; inability to attend to the wants 
of nature; or incapacity to protect himself from the hazards 
or dangers of his daily environment.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  38 C.F.R. § 
3.352(a) (1999); see, e.g., Turco v. Brown, 9 Vet. App. 222 
(1996).  

In addition, if a veteran has a service-connected disability 
rated as total, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of such service-connected 
disability or disabilities is permanently housebound, then 
special monthly compensation may be paid. For these purposes, 
the requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to his dwelling or immediate premises due to a 
service-connected disability or disabilities which it is 
reasonably certain will remain throughout such veteran's 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Here, the Board would point out that, in order for the 
veteran to prevail in this claim, it is necessary that the 
evidence show that it is a service-connected disability that 
has resulted in the veteran being in need of regular aid and 
attendance or housebound.  See, e.g., Prejean v. West, 13 
Vet. App. 444 (2000).  

A careful review of the record shows that the veteran's only 
service-connected disability, PTSD, is rated as 70 percent 
disabling, and that the veteran has also been assigned a 
TDIU.  Obviously, by virtue of his service-connected 
disability rating, the veteran's significant impairment due 
to service-connected disability is recognized.  It is also 
recognized from the evidence that the veteran resides at home 
with his mother who acts as his caretaker and makes sure that 
he takes his medication and looks out for his general 
welfare.  

On the most recent VA examination in January 1999, the 
treating physician indicated that the veteran's PTSD was 
chronic and severe and assigned a score of 45 on the Global 
Assessment of Functioning (GAF) scale.  The PTSD symptoms, 
which included depression, anxiety, paranoia and 
irritability, were noted to contribute to his inability to 
obtain and retain employment.  In addition, the examiner 
stated that the veteran also had symptoms of major depression 
(for which he was not service-connected) with intermittent 
suicidal ideation and decline in interest in significant 
activities as well as weight loss and loss of appetite.  The 
VA examiner indicated that the veteran was competent and was 
able to receive VA funding.  

On mental status examination in January 1999, the examiner 
found the veteran to be well groomed.  She noted that his 
speech was normal in rate, rhythm and tone and that he was 
cooperative and engaging with direct eye contact.  The 
veteran denied having any current suicidal ideation, plan or 
intent and was able to contract for his safety.  He denied 
any current auditory, visual, tactile or olfactory 
hallucinations, command hallucinations, thought insertion or 
thought broadcasting.  His thought processes were goal 
directed without any loosening of associations, tangentiality 
or circumstantiality.  

A January 1999 VA examination for aid and attendance report 
indicated that the veteran was suffering a compensable PTSD 
but had no other medical disorders which would warrant 
granting of aid and attendance or housebound status.  He was 
reportedly on no medicines other than psychiatric medicines.  
It was noted that he might have psychiatric disorders other 
than PTSD which made him in need of supervision.  

While the veteran and his mother and brother have asserted in 
written statements and hearing testimony that the veteran was 
housebound and in need of aid and attendance due to his 
service-connected PTSD, no medical evidence has been 
submitted to support these assertions.  As set out 
hereinabove, the medical evidence indicates that while the 
PTSD is rated as a severe disability, it has not been shown 
to render the veteran unable to cut his food, tie his shoes, 
button his shirt, shave, bathe himself, or otherwise perform 
independently perform activities of daily living.  The 
service-connected disability also is not shown to have 
rendered the veteran unable to protect himself from the 
hazards and dangers incident to daily living.  Therefore, the 
veteran does not meet the criteria for the award special 
monthly compensation benefits based on a need for regular aid 
and attendance.  

Likewise, while the veteran lives with his mother, the 
evidence of records does not establish that he is 
substantially confined to his dwelling or its immediate 
premises due to the service-connected disability.   As such, 
special monthly compensation at the housebound rate is also 
not warranted in this case.  



ORDER

Special monthly compensation benefits based on the need for 
regular aid and attendance or at the housebound rate are 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

